DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicants’ arguments filed on 09/30/2020 have been entered and carefully considered with respect to claims 1 – 31, which are pending in this application. No claims were cancelled. No new matter was added.

Response to Arguments
Double Patenting
3.	Claim 1 of the instant Application No. 16/222078 was previously found to be patentably indistinct from claim 1 of Application 13/870100 now US Patent No.10,182,219 pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). Similarities were also noted inter alia for Claim 3 (instant Application) and corresponding Claim 5, Claim 6 and Claim 7 (instant Application) and corresponding Claim 6; Claim 8 (instant Application) and corresponding Claim 11; Claim 3 (instant Application) and corresponding Claim 5; Claims 9, 10 and 14 (instant Application) and corresponding equivalents (conflicting Application). 
  	Applicants submitted a Terminal Disclaimer that was approved on 10/27/2020. Therefore, the rejection is withdrawn.
    	
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 31 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 1 - 5:
	Applicants submit that the combination of Kaars' transcoding of data from a first format to a second encoding format during an off-line processing mode and Krause's deleting of transcoded content from a cache having a lowest assigned priority does not teach or suggest retrieving a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format; transcoding the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository in a manner as recited by the claimed invention. 
U.S. Application No.: 16/222,078   	Attorney Docket No.: TWC13-07(13-16C1)CON Applicants request allowance of Claim 1 and dependent claims 2 - 1 4. Applicants submit that claim 15 is allowable as well. By virtue of dependency with respect to claim 15, Applicants request allowance of corresponding dependent claims 16 - 19. For applicable reasons, Applicants submit that claim 20 is allowable as well. 
 	Applicants also submit that new claims 21 - 30 should be in condition for allowance by virtue of dependency with respect to corresponding allowable base claims and also because the new claims include further distinctions over the cited prior art. Applicants submit that the pending claims are in condition for allowance, and a notice to this affect is requested.
  Response to Applicant’s arguments
The office action maintains the rejection of claim 1 under 35 U.S.C. § 103 based on Kaars (U.S. Patent Publication 2003/0066084) in view of Krause (U.S. Patent 8,855,189) for the following reasons:
Pars. 0010 and 0021 of Kaars read as follows: (Par. 0010):  An aspect of the present invention relates to an apparatus for receiving and storing content information in a first data format, and transcoding from the first data format into a second data format, and storing the content information in the second data format; (Par. 0021): The present invention solves this compatibility problem in a two-step process. First, a storage device receives data in a first format. Second, in an off-line mode, the stored data is transcoded into a desired format. As an 
	Applicant is also referred to Krause who cites at columns 3 and 6: In the case of retrieval requests, the available stored content would be compared with the decoding capabilities of the client and the current streaming capacity of the network… For best results, the original version of the file should be used if multiple versions exist. As the file is transcoded and forwarded to the destination, a copy is saved in the storage system 130, so that the transcoding step need
not be repeated if similar requests are received at a later point in time… In some cases, it may be advantageous to partition the storage subsystem 130 into two sections. The first section would be used for maintaining the original version of each file, while the second section would be used as a cache for maintaining the transcoded reproductions. 
Krause indicates to store content in accordance with a first encoding format. If transcoding is needed to accommodate a request.
Examiner disagrees with Applicant’s assessment of Kaars and Krause and submits that the combination of Kaars’ transcoding of data from a first format to a second encoding format during an off-line processing mode and Krause’s deleting of transcoded content from a cache having a lowest assigned priority, suggest retrieving a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format; transcoding the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository in a manner as recited by the claimed invention.
Therefore, claim 1 is not allowable.
In regard to corresponding dependent claims 2 – 14, for applicable reasons, those claims and claim 15 are not allowable. Examiner also denies the allowability of corresponding dependent claims 16 – 20. For similar reasons. new claims 21 - 30 are not either deemed to be in condition for allowance by virtue of dependency with respect to corresponding allowable base claims. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 2, 4, 8 – 11, 13 – 20, and 25 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaars (US 2003/0066084 A1), in view of Krause et al. (US 8855189 B1), hereinafter “Krause.”
 	In regard to claim 1, Kaars discloses a method comprising: 
retrieving first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format: (Kaars, Abstract, lines 1 - 4; Par. 0010, lines 1 - 3; Par. 0021, lines 2, 3: storage device receives data in a first format. Second, in an off-line mode, the stored data is transcoded into a desired format) transcoding the first content into second content, the second content encoded in accordance with a second encoding format; (Kaars, Abstract, lines 5 - 7; Par. 0010, lines 3-4: transcoding from one format to another format; Par. 0021, lines 4 – 7: transcoding can be to a format compatible with the next use of the consumer, whereby the transcoded data is stored in the storage device; Transcoding can be used to take the data from a higher to a lower resolution or with a higher compression ratio) 
Kaars suggests but is not specific about the feature of: storing the corresponding first portion of the second content in the 10repository as a replacement to the first portion of the first content in the repository, as disclosed in the claim limitation.
However, in a similar line of endeavor, Krause teaches the feature in a "multi-stream transcoding system with cache memory management,” whereby Krause suggests “successively transcoding portions of the first content into corresponding portions of second content, the second content encoded in accordance with a second encoding format.” (See Krause, Abstract: prioritizer managing transcoding requests and transcoding portions by priority; media transcoder transcodes media into segments; See also Col. 3, line 1 - 58; Col. 6, lines 21 - 46: partition of content into segments)
 	Moreover, Krause teaches the feature: storing the corresponding first portion of the second content in the 10repository. (See Krause, Abstract, as cited above; transcoding in accordance with requests from low priority queue when high priority queue is empty; See again Col. 3, line 1 - 58: partitioning into sections; Fig. 4: flowchart summarizing operation of deleter; Col.6, lines 45 - 58: Space could be released when needed for new content by automatically deleting the files from the cache partition with lowest assigned priority) – (N.B.: The prioritizer suggests capacity to transcode in succession from one format to another format, which operation is performed on portions of content. The deleter and cache management indicate timely deletion after transcoding and storing.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Kaars and Krause before him/her, to modify the method of transcoding data as disclosed by Kaars, by adding or integrating features the "multi-stream transcoding system with cache memory management,” as taught by Krause, in order to achieve space efficiency and efficient management of content. Combining the capabilities of Krause (Abstract and Col. 3, line 1 - 58; Col. 6, lines 21 - 46; Fig. 4) with the features of Kaars’ method of transcoding data (Kaars, Par. 0010, lines 3 - 4; Par. 0021, lines 4-7) could provide an efficient way to manage content by transcoding from one format to another format. (See Kaars, Par. 0031, lines 1 - 4)

	In regard to claim 2, Kaars in combination with Krause discloses the method as in claim 1 further comprising: deleting the first portion of the first content from the repository after 15storing the corresponding first portion of the second content in the repository. (Nota Bene: Krause also suggests “deleting the portions of content from storage after transcoding and storing distinctive portions of different content.” (See Krause, Abstract: prioritizer managing transcoding requests and transcoding portions by priority; transcoding in accordance with requests from low priority queue when high priority queue is empty; See again Col. 3, line 1 - 58: partitioning into sections; Fig. 4: flowchart summarizing operation of deleter; Col.6, lines 45 - 58: Space could be released when needed for new content by automatically deleting the files from the cache partition with lowest assigned priority) –(Remark: The prioritizer suggests capacity to transcode in succession from one format to another format, which operation is performed on portions of content. The deleter and cache management indicate timely deletion after transcoding and storing))
.  
	In regard to claim 4, Kaars in combination with Krause discloses the method as in claim 1, wherein the second encoding format provides higher encoding compression of data than the first encoding format. (See Krause, Col. 9, lines 38 – 51: transcoder capable of modifying compression formats in order to match capabilities of a client device or capacity of a distribution network; - (Thus, compression formats can be modified to fulfill the constraints as described in the limitation); See also Kaars, Pars. 0012. 0021: achieving a higher compression ratio through transcoding) 
  
 	In regard to claim 8, the combination of Kaars and Krause discloses the method as in claim 1 further comprising: monitoring an amount of available storage capacity in the repository; (See Kaars, Par. 0012, lines 6 - 21); - (the management system alludes to the ability to monitor storage capacity) and transcoding the first content into the second content in response to detecting that the amount of available storage capacity of the repository is below a threshold value. (Kaars, Abstract, lines 5-7; Par. 0010, lines 3 - 4; Par. 0021, lines 4-7; See also Par. 0012, lines 21 - 28: function of multitask management system (e.g., comprising a task-manager that manages processes and a system that carries out tasks based on available resources such as storage capacity)

	In regard to claim 9, the combination of Kaars and Krause discloses 25the method as in claim 1 further comprising: receiving a command to perform a high priority task, the command received prior to completing a task of transcoding the first content into the second content; (See Kaars, Abstract, and Par. 0012, lines 21 - 28: function of multitask management system (e.g., comprising a task-manager that manages processes and a system that carries out tasks based on available resources such as storage capacity) andDocket No.: TWC13-07(13-16C1)CON -32-in response to receiving the command, discontinuing the task of transcoding first content into the second content such that the repository stores a portion of the first content and a portion of the second content. (See again Kaars, as cited above, in regard to discontinuing the task of transcoding under certain conditions.)
  
	In regard to claim 10, the combination of Kaars and Krause discloses the5 method as in claim 9 further comprising: providing notification of a title of available content to a (Kaars. Abstract, lines 5-7; Par. 0010, lines 3 - 4; Par. 0021, lines 4 - 7) and in response to receiving a selection of the title of available content, initiating streaming of a a the first content from the repository to the subscriber for playback. (See Kaars, Par. [0015], lines 12 - 21: streaming of transcoded data, upon command from the user for playback)
  
	In regard to claim 11, the combination of Kaars and Krause discloses the5 method as in claim 1, wherein the second encoding format supports a substantially same level of quality playback as the first encoding format. (Kaars, Abstract, lines 5-7; Par. 0010, lines 3 - 4; Par. 0021, lines 2 - 7) - The function of the multitask management system comprising a task-manager that manages processes and carries out tasks based on available resources such as storage capacity, fulfills the above condition. (See also Kaars, Fig. 2B, and Step 210; Par. 0029, lines 1 - 5)
 
20 	In regard to claim 13, the combination of Kaars and Krause discloses the5 method as in claim 1 further comprising: transmitting a transcoded portion of the first content retrieved from the repository to a recipient; and transmitting a not-yet-transcoded portion of the first content retrieved from the repository to the recipient. (See Kaars, Pars. 0015, 0020; - (transmission operations of various contents are disclosed herein)) 
 
	In regard to claim 14, the claim discloses the5 method as in claim 1, wherein storing the corresponding first portion of the second content in the repository further comprises: prior to transcoding a second portion of the first content into a corresponding second portion of the second content:  Docket No.: TWC13-07(13-16C1)CON -33- i) deleting the first portion of the first content from the repository; and ii) storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first 5content in the repository. (See rationale applied to rejection of Claim 2 on the basis of Kaars, Abstract, lines 5 - 7; Par. 0010, lines 4 - 5); See also Kaars, Par. 0029, lines 3 - 9) – (N.B., the process of deletion of a respective portion of the first content from the repository is suggested by Kaars in dealing with the storage space management of storage device 110 under the control of processor 112. (Fig. 2B and Par. 0029))
  
	In regard to claim 15, the claim discloses a computer system comprising: processor hardware; and a hardware storage resource coupled to the processor hardware, the 10hardware storage resource storing instructions that, when executed by the processor hardware, causes the processor hardware to: retrieve a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format; transcode the first portion of the first content into a corresponding 15first portion of second content, the second content encoded in accordance with a second encoding format; and store the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository. (Claim 15 is a computer system drawn to the method of Claim 1 and is thus rejected on the same rationale applied, mutatis mutandis, to rejection of Claim 1) 

 
	In regard to claim 16, the claim discloses the computer system as in claim 15, wherein the second encoding format provides higher encoding compression of data than the first encoding format. (See rationale applied, mutatis mutandis, to rejection of Claim 4, as Claim 16 is a computer system drawn to the method of Claim 4, with similar limitations as disclosed in Claim 4)
  
	In regard to claim 17, the claim discloses the computer system as in claim 15, wherein processor hardware is further 25operable to: monitor an amount of available storage capacity in the repository; (See Kaars, Par. 0012, lines 6 - 21); - (the management system alludes to the ability to monitor storage capacity) and transcode the first content into second content in response to detecting that the amount of available storage capacity in  (See rationale applied to rejection of Claim 8, as Claim 17 is a computer system drawn to the method of Claim 8, with similar limitations as disclosed in Claim 8 on the basis of Kaars, Abstract, lines 5-7; Par. 0010, lines 3 - 4; Par. 0021, lines 4-7; See also Par. 0012, lines 21 - 28)  

	In regard to claim 18, the claim discloses the computer system as in claim 15, wherein processor hardware is further operable to: transmit a transcoded portion of the first content retrieved from the 5repository to a recipient; and transmit a not-yet-transcoded portion of the first content retrieved from the repository to the recipient. (See rationale applied to rejection of Claim 13, as Claim 18 is a computer system drawn to the method of Claim 13 on the basis of Kaars, Pars. 0015, 0020)
  
	In regards to claim 19, the claim discloses the computer system as in claim 15, wherein processor hardware is further 10operable to: prior to transcoding a second portion of the first content into a corresponding second portion of the second content: i) delete the first portion of the first content from the repository; and 15ii) store the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository. (See rationale applied to rejection of Claim 14, as Claim 19 is a computer system drawn to the method of Claim 14 on the basis of Kaars, Abstract, lines 5 - 7; Par. 0010, lines 4 - 5); Par. 0029, lines 3 – 9, and Fig. 2B, Par. 0029, as applied to the corresponding limitations of Claim 14)  
 
	In regards to claim 20, the claim discloses a computer-readable hardware storage having instructions stored thereon, the 20instructions, when carried out by processor hardware, causes the processor hardware to: retrieve a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format; (Kaars, Abstract, lines 1 - 4; Par. 0010, lines 1 - 3; Par. 0021, lines 2, 3: storage device receives data in a first format. Second, in an off-line mode, the stored data is transcoded into a desired format) transcode the first content into second content, the second content encoded in accordance with a second encoding format; (Kaars, Abstract, lines 5 - 7; Par. 0010, lines 3-4: transcoding from one format to another format; Par. 0021, lines 4 – 7: transcoding can be to a format compatible with the next use of the consumer, whereby the transcoded data is stored in the storage device; Transcoding can be used to take the data from a higher to a lower resolution or with a higher compression ratio); and store the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository. (See Krause, Abstract and Col. 3, line 1 - 58: partitioning into sections; Fig. 4: flowchart summarizing operation of deleter; Col.6, lines 45 – 58; - (See rationale applied to rejection of Claim 1, as Claim 20 is drawn to the method of Claim 1)

	In regard to claim 25, the claim discloses the5 method as in claim 1, wherein storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository includes: prior to transcoding the first content in its entirety into the second content: i) storing the corresponding first portion of the second content in the repository; (See Kaars in dealing with the storage space management of storage device 110 under the control of processor 112. (Fig. 2B and Par. 0029)) and ii) deleting the first portion of the first content in the repository. (See Kaars, Abstract, lines 5 - 7; Par. 0010, lines 4 - 5; See also Kaars, Par. 0029, lines 3 – 9; – (N.B., the process of deletion of a respective portion of the first content from the repository is suggested by Kaars in dealing with the storage space management of storage device 110 under the control of processor 112 as indicated in Fig. 2B and Par. 0029)) 

	In regard to claim 26, the claim discloses the5 method as in claim 1, further comprising: prior to transcoding the first content in its entirety into the second content, deleting the first portion of the first content in the repository. (Kaars, Abstract and Par. 0010, lines 4 - 5; Par. 0029, lines 3 – 9; Fig. 2B and Par. 0029: – (suggestion of process of deletion of a respective portion of the first content from the repository in dealing with the storage space management of storage device 110 under the control of processor 112))
 
	In regard to claim 27, the claim discloses the5 method as in claim 1, wherein the repository, prior to transcoding of the first content in its entirety into the second content, temporarily stores multiple yet-to-be transcoded portions of the first content after multiple previously transcoded portions of the first content have been deleted from the repository. (See Krause, Abstract: transcoding in accordance with requests from low priority queue when high priority queue is empty; See again Col. 3, line 1 - 58: partitioning into sections; Fig. 4: flowchart summarizing operation of deleter; Col.6, lines 45 - 58: Space could be released when needed for new content by automatically deleting the files from the cache partition with lowest assigned priority) – (Remark: The prioritizer suggests capacity to transcode in succession from one format to another format, which operation is performed on portions of content. The deleter and cache management indicate timely deletion after transcoding and storing.)  
	
	In regard to claim 28, the claim discloses the5 method as in claim 1, wherein the repository, prior to transcoding of the first content in its entirety into the second content, stores multiple previously transcoded portions of the first content as multiple portions of the second content in the repository, the multiple portions of the second content being a replacement to the deleted multiple previously transcoded portions of the first content (See again Krause as cited above in Abstract and Col. 3, line 1 - 58: partitioning into sections; Fig. 4: flowchart summarizing operation of deleter; Col.6, lines 45 - 58: Space could be released when needed for new content by automatically deleting the files from the cache partition with lowest assigned priority) – (See remark on the prioritizer and the deleter with cache management) 

	In regard to claim 29, the claim discloses the5 method as in claim 27 further comprising: in response to receiving a request for retrieval of a title of content represented by the first content and the second content, communicating a transcoded portion of the first content and a not-yet-transcoded portion of the first content from the repository in a data stream to the recipient prior to completing transcoding of the first content into the second content. (See Kaars, Pars. 0015, 0020; - (transmission operations of various contents are disclosed herein)) 
  
	In regard to claim 30, the claim discloses the5 method as in claim 13, further comprising: transmitting the transcoded portion of the first content and the not- yet-transcoded portion of the first content from the repository in a data stream to the recipient prior to completing transcoding of the first content into the second content. (See again Kaars, as applied, mutatis mutandis, in view of Pars. 0015, 0020; - (transmission operations of various contents as disclosed herein)) 
 
	In regard to claim 31, the claim discloses the5 method as in claim 1 further comprising: providing notification of availability of a title of content to a subscriber, (Kaars. Abstract, lines 5-7; Par. 0010, lines 3 - 4; Par. 0021, lines 4 - 7) a portion of the title of content represented by transcoded portions of the first content and yet-to-be transcoded portions of the first content. (See Kaars, Par. [0015], lines 12 - 21: streaming of transcoded data, upon command from the user for playback; - (streaming of a 10portion of the second content from the repository followed by streaming of a portion of the first content from the repository to the subscriber for playback))


10.	Claim 5, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaars, in view of Krause, and further view of Hybertson (US 2014/0164760)

In regard to claim 5, the claim discloses the method as in claim 1. 
Yet, both references are not specific about the method of claim 1, further comprising: decrypting the first content; wherein transcoding the first content includes transcoding the decrypted first content into the second content; and wherein storing the second content in the repository as a replacement of the first content includes: storing the second content as encrypted content and deleting the first content.
However, Hybertson is more specific about those features in disclosing an apparatus and methods for content transfer protection. Hybertson discloses: decrypting the first content;
(Hybertson, Abstract, lines 5-14) wherein transcoding the first content includes transcoding the decrypted first content into the second content; (See Hybertson, Abstract, lines 2 - 12; Par. 0033, lines 16 - 23; Par. 0034, lines 15-19) and wherein storing the second content in the repository as a replacement of the first content includes: storing the second content as encrypted content and deleting the first content. (See Hybertson, Par. 0035, lines 7-9, lines 14 - 26). - See Kaars inventive concept involving content deletion under particular conditions, contribute to fulfill the deletion operation. - The process of deletion of a respective portion of the first content from the repository is suggested by Kaars in dealing with the storage space management of storage device 110 under the control of processor 112. (Fig. 2B and Par. 0029). Moreover, the process of replacement of the first content after the storing in the repository in Kaars contribute to fulfill the deletion operation described in the present claim limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Kaars, Krause and Hybertson before him/her, to modify the method of transcoding data as disclosed by of Kaars, by adding or integrating the replacement operation as taught by Krause and the transcrypting capabilities of Hybertson’ s method for content transfer protection, in order to achieve space efficiency and efficient management of content. Combining the capabilities of Krause with the features of Kaars’ method of transcoding data, along with Hybertson’s method for content transfer protection, could provide an efficient way to manage content by transcoding from one format to another format with an ability to transcrypt and/or transcode the content into an encryption format and encoding format compatible with a device which requests the content therefrom. (See Hybertson, Abstract, lines 8-10; Par. 0033, lines 16-23; Par. 0034, lines 15-19)

	In regard to claim 12, the claim discloses the5 method as in claim 1 further comprising: retrieving the second portion of the first content from the repository subsequent to storing the first portion of the first content in the repository. (See also Kaars, Par. 0028; - (storing and retrieving operations are disclosed herein)) 
    	U.S. Application No.: 16/222,078Attorney Docket No.: TWC13-07(13-16C1)CON-5-transcoding the second portion of the first content into a corresponding second portion of the second content; (See Hybertson, Abstract, lines 2 - 12; Par. 0033, lines 16 - 23; Par. 0034, lines 15-19) and
			    	  	  	storing the corresponding second portion of the second content in the repository as a replacement to the second portion of the first content in the repository. (See Hybertson, Par. 0035, lines 7-9, lines 14 - 26); and Kaars’ inventive concept involving content deletion under particular conditions, contribute to fulfill the deletion operation. - The process of deletion of a respective portion of the first content from the repository is suggested by Kaars in dealing with the storage space management of storage device 110 under the control of processor 112. (Fig. 2B and Par. 0029; - (the process of replacement of the first content after the storing in the repository in Kaars contribute to fulfill the deletion operation described in the present claim limitation))  

	In regard to claim 22, the claim discloses the5 method as in claim 15, wherein the processor hardware is further operative to: decrypt the first content; (Hybertson, Abstract, lines 5-14) transcode the decrypted first content into the second content; (See Hybertson, Abstract, lines 2 - 12; Par. 0033, lines 16 - 23; Par. 0034, lines 15-19) andU.S. Application No.: 16/222,078 Attorney Docket No.: TWC13-07(13-16C1)CON-8-store the second content as encrypted content and delete the first content, the encrypted second content being a replacement to the first content. (See Hybertson, Par. 0035, lines 7-9, lines 14 - 26). – See also Kaars inventive concept involving content deletion under particular conditions, (Fig. 2B and Par. 0029); - (process of replacement of the first content after the storing in the repository in Kaars contribute to fulfill deletion operation))


Allowable Subject Matter
Claims 3, 6 – 7, 21 and 23 - 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the limitations of those claims.  


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	•    Spears (US 2012/0183275 A1) teaches a System and method for augmenting rich media content using multiple content repositories.
•    Cholas et al. (US 2010/0313226 A1) teaches methods and apparatus for content, media and data delivery and access between devices
•    Shah et al. (US 2014/0056227 Al) teaches storing encoded content in specific format, and decoding stored encoded content to recover decoded content.
•    Vetro et al. (US 6493386 B1) teaches Object based bitstream transcoder.
•    Vetro et al. (US 6574279 B1) teaches Video transcoding using syntactic and semantic clues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487